Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim is confusing as to intent because it is defining an optional component as if it is a required component, and it can not be determined, as the claim is currently recited, whether the claim is intending to make the first compound a required element of the claim through its recitations or it is further defining an optional alternative embodiment that is ambiguous when not further defining a required limitation.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galan et al.(4,757,095).
	Galan et al. discloses a composition comprising a polyisocyanate, including particularly isocyanate prepolymers, a polyol, including polytetrahydrofuran (PTMEG) polyol(s), lactam, a catalyst, a blowing agent, including water, surfactant as claimed, and the lactam, including caprolactam (see abstract, column 2 line 16-column 5 line 5, column 6 line 10-column 7 line 57). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al.(4,757,095) as applied to claims 1-13, 15, 19 and 20 above.
Galan et al. differs from claim 21 in that it does not particularly require that the isocyanate reactive compound used in making the prepolymer be the same as that for reaction with the 

Applicants’ arguments have been considered. However, the above rejections are maintained as set forth above.
Regarding the rejection under 35USC102 - It is not agreed or made evident on the record that distinction is evident between the compositions for reaction and final work-up of Galan et al. and those defined by applicants’ claims based on the timing of the lactam’s/lactone’s introduction to the mixture(s).  It appears evident that lactams/lactones are included in the reactive mixtures in order to depress freezing points. However, a separate polyol is introduced into the mix to achieve prepolymer formation, and based on the preponderant evidence of record it is not seen that the lactam/lactone is worked into the structure of the prepolymer and/or exhausted through entrainment into the structure of the prepolymer. It is not seen or agreed that no lactone/lactam remains after formation of the prepolymers of Galan et al.  Rather, it is seen that its remaining presence is mandated to sustain its function of freezing point depressant.  
Regarding the rejection under 35USC103 – as this rejection is newly applied to new claim 21, no arguments have been made by applicants or reply needed by the Office at this time.  The features of the claims are addressed in the body of the rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765